Citation Nr: 0327489	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from December April 1943 to 
November 1945.  He died in August 1998.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
personal hearing was held at the RO in April 2001.   


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board has reviewed the case and it does not appear that 
the appellant has been afforded adequate notice of the 
provisions of the Veterans Claims Assistance Act of 2000.   
In the recent past, the Board had been attempting to cure any 
such defect by sending a VCAA letter to the veteran under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.	The RO should review the record and 
send an appropriate letter to the 
appellant and her representative to 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), particularly in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs.  The RO should also 
advise the appellant of the evidence 
necessary to substantiate her claim, 
as well as what evidence she is to 
provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.	If necessary, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The claims file should then be 
returned to the Board for appellate 
consideration. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


